Citation Nr: 0215256	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-04 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1985 to June 1992.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which denied the veteran's claim of 
entitlement to an increased rating for hypertension.  


REMAND

The record indicates that the veteran requested a local 
hearing in correspondence received at the RO on March 18, 
2002.  A review of the record indicates that the veteran has 
not been afforded such a hearing and that he has not 
withdrawn his request for a hearing.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See 38 C.F.R. 
§ 19.9(a)(2).  The revisions to the regulations do not, 
however, provide for the Board to schedule hearings at the 
RO.  The Board has determined, therefore, that remand of the 
case to the RO is required so that necessary arrangements may 
be made to schedule the veteran for a hearing.

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following:

The RO should schedule a local hearing 
consistent with the request of the 
veteran.  The veteran and his 
representative should be notified of the 
date, time, and location of the hearing.



The purpose of this remand is to satisfy due process 
requirements.  See 38 C.F.R. § 3.103(c) (2001).  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the regional office.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




